NO. 07-07-0119-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 SEPTEMBER 26, 2007

                          ______________________________


                                THE STATE OF TEXAS,

                                                               Appellant

                                             v.

                               JUAN MANUEL RAMIREZ,

                                                               Appellee


                        _________________________________

         FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                   NO. 117860; HON. W. F. ROBERTS, PRESIDING

                         _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       The State of Texas appeals from the trial court’s granting of appellee’s motion to

suppress. Within twenty days of entry of the trial court’s ruling, the State filed a request

for findings of fact and conclusions of law. However, the trial court neither entered such

findings and conclusions nor announced the basis for its ruling on the record. Upon
request of a losing party on a motion to suppress, the trial court must make findings of fact

and conclusions of law adequate to provide the court of appeals with a basis upon which

to review the trial court’s application of the law to the facts. State v. Cullen, 195 S.W.3d
696, 699 (Tex. Crim. App. 2006).

       Accordingly, we abate the appeal and remand the cause to the County Court at Law

No. 1 of Potter County for further proceedings. Upon remand, the trial court shall enter

findings of fact and conclusions of law consistent with the court’s ruling in Cullen and cause

to be developed a supplemental clerk’s record containing its findings of fact and

conclusions of law. The court shall then file the supplemental record with this court on or

before twenty days from the date of this order. Should further time be needed by the trial

court, then it must be requested by the same deadline. Upon receipt of the supplemental

record, the case will be submitted to the court on the briefs in twenty-one days. If appellee

wishes to file a brief, he should do so within the latter referenced time period.

       It is so ordered.



                                                  Per Curiam

Do not publish.




                                              2